Citation Nr: 0018756	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  94-14 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability.

2.  Entitlement to an increased rating for schizophrenia, 
undifferentiated type, rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran, veteran's spouse, and a psychiatrist, J.A.J.



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a total rating based on 
individual unemployability.

Due to the veteran's relocation, the claims file was 
transferred from the St. Petersburg RO to the San Juan, 
Puerto Rico in December 1993.  In July 1994, an application 
to reopen a claim for service connection for organic brain 
syndrome was received.  The RO, in a September 1994 rating 
decision, determined that new and material evidence to reopen 
a claim for service connection for organic brain syndrome had 
not been submitted.  The decision was appealed. 

The veteran, his spouse, his physician, and a representative 
appeared before hearing officers at hearings at the RO in 
March 1996 and May 1999.

The Board notes that during the pendency of the appeal, the 
veteran had been rated as incompetent and therefore, 
guardians had handled his claim.  In a February 2000 rating 
decision, the RO determined that based on an August 1999 VA 
examination, the veteran was competent to handle his funds 
for VA purposes and thus, restored competency to the veteran.  
In a letter dated and received in March 2000, the veteran 
withdrew the issue of service connection for organic brain 
syndrome.  Therefore, the Board no longer has jurisdiction of 
this issue.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The increased rating issue is addressed in the remand 
appended to this decision.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are: 
schizophrenia, currently evaluated as 70 percent disabling 
and a scar of the frontal occipital region, currently 
evaluated as noncompensable.

2.  The veteran's service-connected schizophrenia does not 
preclude him from a substantially gainful occupation.


CONCLUSION OF LAW

The service connected schizophrenia is not sufficient to 
produce unemployability without regard to advancing age. 38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1993, the veteran contended that he was unemployable 
due to his service-connected schizophrenia.

I.  History

Based on service medical records, VA medical and private 
employment records, service connection was established for 
hysterical depression in a November 1973 rating decision and 
assigned a 30 percent evaluation.  As a result of a February 
1975 Board decision, the veteran's service-connected 
disability was increased to 50 percent in a March 1975 rating 
decision.  Subsequently, in a February 1977 rating decision 
based on a January 1977 hospitalization report, the RO 
recharacterized the veteran's neuropsychiatric disorder as 
schizophrenia and continued the 50 percent evaluation.  

As a result of a complete psychiatric work-up from July to 
December 1986 organic brain syndrome and schizophrenia was 
diagnosed.  In a November 1987 rating decision, the RO 
determined that the veteran was incompetent for VA purposes.  
Thereafter, based on an October 1989 Board decision, the RO, 
in a November 1989 rating decision, increased the veteran's 
service-connected schizophrenia to 70 percent.  

In an October 1991 VA examination, the examiner determined 
that the veteran's organic brain disorder resulted in the 
veteran's mild to moderate deterioration of memory and 
intellectual functioning and that the schizophrenia included 
persecutory and referential ideation, marked distrustfulness, 
auditory hallucinations, and episodes of acute anxiety with 
poor impulse control.  In a June 1992 decision, the Board 
determined that the veteran was not entitled to a total 
rating based on individual unemployability pursuant to 38 
C.F.R. § 4.16(c) (1992). 

VA hospital records from July 1992 show that the veteran was 
hospitalized with aggressive behavior, suicidal ideation, 
hallucinations, and persecutory ideas.  Diagnoses included 
major depression with paranoid ideas and rule out 
schizophrenia.

In statements in support of the veteran's claim, dated in 
September 1993, employers stated that the veteran had 
requested employment but was denied because he was not 
capable of doing the work due to his mental disorder.

VA medical records from September 1993 to December 1995 show 
diagnoses of both organic brain syndrome and schizophrenia.  
A June 1994 medical notation indicates that a CT scan of the 
brain was normal.  Subsequently, VA treatment records show 
diagnoses of only schizophrenia.

In a March 1996 hearing, the veteran testified that he had 
not worked since 1984 due to his mental disorder.  The 
veteran stated that he had never had a seizure.  

During a March 1996 VA Social and Industrial survey, the 
veteran and his wife reported that the veteran did not work, 
had little contact with the neighbors, and preferred to stay 
home.  The veteran reported difficulty controlling his anger 
impulses and that he took walks in the woods behind his home.  
His neighbors indicated that the veteran was a good neighbor, 
spoke to them, and occasionally help them fix cars. 

In a VA psychiatric examination report prepared from March to 
April 1996, the examiner stated that the veteran reported he 
would like to work but could not due to aggressiveness and 
violence and problems being around people.  On evaluation, 
the examiner noted strong persecutory delusions, well 
organized with strong verbal component.  The veteran denied 
epileptic seizures.  He continued to complain of episodes of 
rage and nervous problems.  The examiner noted that June 1994 
CT brain scan was normal.  

On examination, the veteran was clean and neat.  He was 
alert, spontaneous and expressed himself freely.  He was 
rather coherent.  He was well oriented.  The examiner felt 
there were strong persecutory delusions, probably well 
organized with a strong voluntary component.  After the 
veteran's second visit, he was considered competent. The 
examiner indicated that the clinical picture showed a person 
operating fairly well at the present time.  The schizophrenia 
symptomatology was mostly referential.  The veteran was not 
overtly psychotic.

The diagnoses were undifferentiated type schizophrenia and 
organic mental disorder (by records).  The Global Assessment 
of Functioning (GAF) score was 51- 60.

Social Security Administration records, received in August 
1996, reveal that the veteran was award Social Security 
disability in 1985 due to his borderline personality 
disorder.

An April 1999 private CT scan of the brain was normal.  
According to a statement of record from the veteran's 
guardian, this medical record supports the contention that 
the veteran's disability is schizophrenia.

At a May 1999 RO hearing, a psychiatrist, J.A.J., testified 
that he had examined the veteran and the claims folder and 
that the veteran was improperly diagnosed with schizophrenia.  
According to Dr. J., the veteran had organic brain syndrome.  
Dr. J. testified that the symptoms are quite similar and 
easily confused.  

A July 1999 MRI of the brain revealed multiple tiny lacunar 
infarcts in the corona radiata bilaterally, age unknown.

During an August 1999 VA psychiatric examination, the veteran 
reported that his wife told him he did abnormal things, such 
as keeping knives under the bed and becoming aggressive.  He 
complained that he did not remember such actions and was 
forgetful.  It was noted that Dr. J. was not his treating 
physician.  On evaluation, he was neatly dressed and groomed, 
and his speech was clear and coherent.  His mood was anxious, 
but he displayed a full range of affect.  He was not 
hallucinating and his concentration, attention, and memory 
were good.  No thought or perceptual disorders were elicited.  
The diagnosis was chronic schizophrenia, undifferentiated 
type.  The GAF score was 65.

The examiner opined that the veteran was not considered to be 
totally disabled due to schizophrenia.  In August 1999, VA 
psychiatric and neurological examiners reviewed the veteran's 
history, records and evaluations and determined that there 
was no basis to diagnose organic brain syndrome.  

II.  Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. Total ratings for 
compensation purposes are authorized for any disability that 
is found to be sufficient to produce unemployability without 
regard to advancing age.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341 (1999).

A total disability compensation rating may be assigned in a 
case in which the schedular rating is less than 100 percent, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated 
totally disabled. 38 C.F.R. §§ 3.340, 4.16 (1999).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992), the Court 
referred to apparent conflicts in the regulations pertaining 
to Individual Unemployability benefits. Specifically, the 
Court indicated that there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment. Subsequent thereto, the VA General Counsel 
concluded that the controlling VA regulations generally 
provided that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by such circumstances. Thus, 
the criteria include a subjective standard. It was also 
determined that "Unemployability" is synonymous with the 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (Dec. 27, 1991) (O.G.C. Prec. 
75-91), 57 Fed. Reg. 2317 (1992). The Board is bound in its 
decisions by the regulations, the Secretary's instructions 
and precedent opinions of the Chief Legal Officer of VA. 38 
U.S.C.A. § 7104(c).

In determining whether a veteran is entitled to a individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered. Van 
Hoose v. Brown, 4 Vet. App. 361 (1993). Thus, in deciding the 
claim, the Board may not favorably consider the effects of 
the veteran's nonservice-connected disabilities with respect 
to their degree of interference with the veteran's 
unemployability.

In this case, the veteran meets the schedular guidelines 
provided for consideration of a TDIU pursuant to 38 C.F.R. § 
4.16(a) (1999). That is, he has a service-connected 
disability ratable at 60 percent or more.  However, the Board 
does not find him individually unemployable by reason of 
service connected disabilities pursuant to 38 C.F.R. § 
4.16(b) (1999)

The fact that the veteran is rated 70 percent for 
schizophrenia is recognition of the severe disability due to 
this disorder.  The fact that a number of potential employers 
have declined to hire him also attests to the severity of 
schizophrenia.  On the other hand, according to the more 
recent evidence, he is competent and fully oriented.  His 
behavior is appropriate, concentration, attention, and memory 
are good, he has no thought or perceptual disorders and does 
not exhibit active psychotic symptoms.  Moreover, assessments 
as to the degree of psychological, social and occupational 
functioning, as measured by the recent GAF scores, have 
indicated symptoms ranging from moderate to mild.  Further, 
according to recent medical opinion, he is functioning 
"fairly well" and, even more importantly, is not totally 
disabled by reason of schizophrenia.  The latter opinion was 
based not only on examination of the veteran, but also on 
review of the contents of the claims file.  There is no 
equally probative evidence to the contrary.  The SSA opinion 
has been considered, but, significantly, SSA found that he 
was disabled due to disorder other than the service connected 
schizophrenia.

The Board finds that the evidence preponderates against the 
claim  The veteran is not precluded from substantially 
gainful employment by reason of schizophrenia.


ORDER

A total rating by reason of individual unemployability is 
denied.


REMAND

The August 1993 rating decision which addressed the 
individual unemployability issue also continued a 70 percent 
rating for schizophrenia.  It is unclear from the notice of 
disagreement received in February 1994 whether the veteran 
intended to disagree with the schedular rating assigned.  The 
statement of the case which he was furnished in March 1994 
did not list the increased rating issue as an issue on 
appeal, but appears to have addressed that issue as well as 
including the criteria for rating schizophrenia that were in 
effect prior to November 1996.  On the other hand, the issues 
addressed at the veteran's two hearings did not include the 
increased rating issue.  

Nonetheless, it is apparent from statements submitted by the 
veteran during the appeal that has continued to claim a total 
schedular rating for schizophrenia.  See, for example, his 
statement received in January 1995 and in March 200.  In 
fact, the March 2000 statement arguably is a notice of 
disagreement with the portion of the February 2000 rating 
decision that confirmed a 70 percent rating for 
schizophrenia.  
In view of the fact that the veteran appears to have filed a 
notice of disagreement on the issue of an increased schedular 
rating for schizophrenia, he should be issued a statement of 
the case on this issue that includes the rating criteria that 
became effective in November 1996.  He should then be given 
an opportunity to perfect an appeal on this issue.

Accordingly, the case is REMANDED for the following:

The RO should issue a statement of the 
case on the issue of an increased rating 
for schizophrenia.  The statement of the 
case should include the amended rating 
criteria.  The veteran should be informed 
that he must file a timely substantive 
appeal in order to perfect his appeal on 
this issue.  The case should then be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 


